Name: Commission Regulation (EEC) No 2743/91 of 18 September 1991 amending Regulation (EEC) No 693/88 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  economic conditions
 Date Published: nan

 19 . 9 . 91 Official Journal of the European Communities No L 262/19 COMMISSION REGULATION (EEC) No 2743/91 of 18 September 1991 amending Regulation (EEC) No 693/88 on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain agricultural products originating in developing countries (3), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (4), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3835/90 of 20 December 1990 amending Regulations (EEC) No 3831 /90, (EEC) No 3832/90 and (EEC) No 3833/90 in respect of the system of generalized tariff preferences applied to certain products originating in Bolivia, Colombia, Ecuador and Peru (*), Whereas Decision 90/672/ECSC of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain steel products originating in developing countries (*), as amended by Council Decision 90/673/ECSC Q, provides that the concept of originating products is to be defined under the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common definition of the origin of goods (8) ; whereas the rules to be applied for this purpose should be the same as those laid down for other products ; Whereas the rules of origin contained in Annex III to Regulation (EEC) No 693/88 (9) are based on the use of the harmonized system (hereinafter referred to as the HS) which replaced the Customs Cooperation Council Nomenclature as from 1 January 1988 ; Whereas no rule is given in Annex III to Regulation (EEC) No 693/88 for HS heading No ex 1505 ; whereas this does not correspond to the substance of the rule which previously applied to the corresponding heading of the CCC Nomenclature ; whereas it is therefore appro ­ priate to restore the substance of the rule of origin as it was before 1 January 1988 ; Whereas the measures provided for in this Regulation are ^ in accordance with the opinion of the Committee on Origin, HAS ADOPTED THIS REGULATION : Article 1 In Annex III to Regulation (EEC) No 693/88 the following origin rule is introduced : HS heading No Description of product Working or processing carried out on non-originating materials that confers originating status ( 1 ) (2) (3) 'ex 1505 Refined lanolin Manufacture from crude wool grease' (') OJ No L 370, 31 . 12. 1990, p. 1 . O OJ No L 370, 31 . 12. 1990, p. 126. (6) OJ No L 370, 31 . 12. 1990, p. 133. 0 OJ No L 370, 31 . 12. 1990, p. 151 . (s) OJ No L 148 , 28 . 6. 1968, p. 1 . 0 OJ No L 77, 22. 3 . 1988, p. 1 . (2) OJ No L 370, 31 . 12. 1990, p. 39. (3) OJ No L 370, 31 . 12. 1990, p. 86. (4) OJ No L 370, 31 . 12. 1990, p. 121 . No L 262/20 Official Journal of the European Communities 19. 9. 91 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1991 . For the Commission Christiane SCRIVENER Member of the Commission